Citation Nr: 0930696	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for left 
salpingectomy/oophorectomy (removal of the left ovary).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for removal of the left ovary and awarded a zero percent 
(noncompensable) disability rating.

The Veteran's claims file subsequently was transferred to the 
Roanoke RO which retains jurisdiction over this appeal.


FINDING OF FACT

The Veteran had her left ovary removed in service and her 
presumed post-service right ovary removal is unrelated to the 
service-connected left ovary removal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for removal of 
the left ovary have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.116, 
Diagnostic Code (DC) 7619 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for removal of the 
left ovary is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In November 2004 
and October 2007, VA notified the Veteran of the information 
and evidence needed to substantiate and complete this claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's higher initial rating claim for removal of the left 
ovary is being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for removal of the left ovary, and because 
the Veteran's higher initial rating claim is being denied in 
this decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for removal of the left ovary 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
also has been provided with VA examinations which address the 
current nature and severity of his service-connected removal 
of the left ovary.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran essentially contends that her service-connected 
left ovary removal warrants a 30 percent rating based upon 
the post-service removal of her right ovary.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

By way of background, the Veteran experienced an ectopic 
pregnancy in her left fallopian tube during service in 2001.  
Her left ovary and fallopian tube were subsequently removed.  
In 2002, the Veteran conceived and had a baby.  Following 
service in 2005, the Veteran was treated for a right ectopic 
pregnancy.  She was admitted for a scope and possible 
salpingectomy or ostomy.  The medical records, however, do 
not show that the Veteran's right ovary was actually removed, 
nor is there any indication that this right ectopic pregnancy 
was in any way related to her service.  

The Veteran's left ovary removal currently is evaluated as 
zero percent disabling (noncompensable) under 38 C.F.R. § 
4.116, DC 7619.  Under this DC, removal of an ovary warrants 
a 100 percent rating for three months after removal.  
Thereafter, complete removal of both ovaries will result in a 
30 percent rating and removal of one ovary with or without 
partial removal of the other warrants a noncompensable 
rating.  The Board also notes that the Veteran is receiving 
special monthly compensation for the loss of the left ovary.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for left salpingectomy/oophorectomy (removal of the left 
ovary).  The Veteran has reported that her right ovary was 
removed surgically in 2005; service connection is not in 
effect for this disability, however.  Service connection is a 
prerequisite for the assignment of a higher ratings based on 
the loss of multiple organs.  See 38 C.F.R. § 3.383 (allowing 
for compensation under certain circumstances, of paired 
service-connected and nonservice-connected disabilities).  
The ovaries also are not among the list of paired organs for 
which compensation is payable where one organ is service-
connected and another of the paired organs is not service-
connected.  The Board is sympathetic to the Veteran's 
assertions, but based upon review of the rating criteria, her 
service-connected left ovary removal only is eligible for a 
zero percent (noncompensable) disability rating.  As service 
connection is in effect only for removal of her left ovary, 
and in the absence of a showing that her presumed post-
service right ovary removal was related to active service, 
the Veteran is not entitled to an initial compensable rating 
for her service-connected left ovary removal.  

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that she is 
not entitled to additional increased compensation for her 
service-connected removal of the left ovary at any other time 
within the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Veteran does not assert that she is 
totally unemployable because of her service-connected left 
ovary removal, nor has she identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  Thus, the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  In this regard, the Board finds that there has been 
no showing by the Veteran that her left ovary removal has 
resulted in marked interference with her employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

Entitlement to an initial compensable rating for left 
salpingectomy/oophorectomy is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


